Citation Nr: 1816875	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  16-10 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as due to undiagnosed illness.

2. Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness.

3. Entitlement to service connection for vitiligo, claimed as a skin condition with hair loss, to include as due to undiagnosed illness.

4. Entitlement to service connection for joint pain, to include as due to undiagnosed illness.

5. Entitlement to service connection for a bilateral foot disability.

6. Entitlement to service connection for a left hand disability.



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1973 to December 1993, to include service in Southwest Asia. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  

The issues of entitlement to service connection for sleep apnea, entitlement to service connection for chronic fatigue syndrome, and entitlement to service connection for vitiligo are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had service in Southwest Asia. 

2. The Veteran has undiagnosed right hip pain that is presumed related to his active service in Southwest Asia.

3. The Veteran's bilateral foot disability is etiologically related to his active service. 

4. The Veteran's left hand disability is etiologically related to his active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right hip pain have been met.  38 U.S.C. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

2.  The criteria for service connection for a bilateral foot disability have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for a left hand disability have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Joint Pain

The Veteran asserts that he is entitled to service connection right hip pain, as a result of his service in Southwest Asia.  A review of the record reflects that the Veteran served in Southwest Asia.  As such, he has the requisite service to qualify him for service connection pursuant to 38 C.F.R. § 3.317.

A December 2012 examination report reflects that the Veteran elected to narrow his claim for entitlement to service connection for joint pain as due to undiagnosed illness to his right hip, left hand, and both feet.  The Board addresses the Veteran's claims for entitlement to service connection for bilateral foot and left hand disabilities below.  

Upon physical examination, the examiner assigned a diagnosis of right hip strain.  The Veteran reported burning sensations in his right hip, down to his right thigh, and was told previously that the pain may be related to a pinched nerve or his protrubent abdomen.  The examiner opined that the Veteran's joint pain in the right hip was due to his right hip strain.  However, VA treatment records from February 2013 and November 2013 show that the Veteran reported intermittent right side hip pain that appeared to be trochanteric bursitis.  The Board finds that the conflicting medical evidence of record renders any diagnosis of the right hip unreliable, and there is no pathology present to support a diagnosis to explain the Veteran's chronic right hip pain. Thus, the Board concludes that the Veteran has an undiagnosed right hip pain disability.

The Board acknowledges the negative VA examination findings of record.  However, unexplained joint pain is on the list of medically unexplained chronic multisymptom illnesses subject to presumptive service connection and nexus evidence is not required.  38 C.F.R. § 3.317.  The Board finds that the evidence is in equipoise as to whether the Veteran has had unexplained joint pain during the appeal which is symptomatic to a degree of at least 10 percent or more for over six months not later than December 31, 2016.  Therefore, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for joint pain is warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Service Connection for Bilateral Foot and Left Hand Disabilities

The Veteran asserts that he has bilateral foot and left hand disabilities as a result of his active service.  

Service treatment records are silent for any treatment, injury, or complaints of bilateral foot and left hand disabilities during active service.  However, the Veteran has consistently reported pain in his left hand and both feet.  Further, the Veteran has reported that his left hand and bilateral foot pain started in service and have progressed over time.  The Board notes that the Veteran is competent to report when he first experienced symptoms of pain and that those symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect. 

At a December 2012 VA examination, the Veteran reported that he experienced fleeting foot pain, especially right in the area of his toes, and fleeting pain in his hand intermittently since 2005.  The examiner diagnosed hallux valgus in his feet, and degenerative joint disease in both his feet and his left hand.  Specifically, the examiner diagnosed degenerative joint disease in the first metatarsophalangeal joint of both feet, and degenerative joint disease of the left first metacarpophalangeal joint.  

In sum, the Veteran has competently and credibly reported that he first experienced bilateral foot pain and left hand pain while he was in active service.  The Veteran has been diagnosed with arthritis in both feet and the left hand, confirmed by X-rays.  Given the Veteran's diagnosis of arthritis, the Veteran's competent and credible testimony regarding continuity of symptomatology can take the place of a medical nexus opinion. 38 C.F.R. § 3.303(b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board acknowledges that the Veteran reported to the VA examiner that he first experienced foot and left hand pain in 2005.  However, that statement is inconsistent with his other statements of record indicating that his pain first began in service.  

Therefore, the Board finds that the preponderance of the evidence for and against the claims of entitlement to service connection for a bilateral foot disability and a left hand disability is at least in equipoise.  As such, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for a bilateral foot disability and a left hand disability is warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for right hip pain is granted.

Entitlement to service connection for degenerative joint disease of the bilateral feet is granted.

Entitlement to service connection for degenerative joint disease of the left hand is granted.  


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

A review of the record shows that the Veteran was afforded VA examinations for his claims of entitlement to service connection for sleep apnea and service connection for vitiligo in April 2012 and December 2012.  However, the opinions provided are not adequate.  In this regard, the examiner failed to adequately provide well-reasoned rationales and opinions regarding direct service connection for sleep apnea and vitiligo, as due to environmental hazard exposure during the Veteran's service in Southwest Asia. 

Accordingly, the Veteran should be afforded new VA examinations to determine the nature and etiology of his sleep apnea and vitiligo. 

Regarding the claim of entitlement to service connection for chronic fatigue syndrome, the Board notes that the issue of entitlement to service connection for chronic fatigue syndrome is inextricably intertwined with the claim of entitlement to service connection for sleep apnea remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for service connection for chronic fatigue syndrome should be deferred pending final disposition of the claim currently on appeal.

Additionally, current treatment records should be identified and obtained before a decision is made in this appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, who has not previously examined the Veteran or provided an opinion in this appeal, to determine the nature and etiology of his sleep apnea.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  

Based on an examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's sleep apnea is etiologically related to his active service, to specifically include environmental hazard exposure during the Veteran's service in Southwest Asia.  The examiner should presume that the Veteran is a reliable historian with regard to his reports of the onset and continuity of his symptoms.  

The rationale for all opinions expressed must be provided.

3. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, who has not previously examined the Veteran or provided an opinion in this appeal, to determine the nature and etiology of his vitiligo, to include a skin disability with hair loss.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's vitiligo, to include a skin disability with hair loss is etiologically related to his active service, to specifically include environmental hazard exposure during the Veteran's service in Southwest Asia.  The examiner should presume that the Veteran is a reliable historian with regard to his reports of the onset and continuity of his symptoms.  

The rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination reports and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

5.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


